Citation Nr: 9926910	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  93-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for a shrapnel 
wound scar of the left big toe, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for an amputation 
of the right medial fifth finger at the distal 
interphalangeal joint.

3.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left buttock, with shrapnel wound 
scars, damage to Muscle Group XVII, and retained foreign 
bodies in the greater trochanter of the left femur, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right buttock, with a shrapnel wound 
scar, damage to Muscle Group XVII, and retained foreign 
bodies in the gluteus maximus, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from March to 
November of 1945 and regular Philippine Army service from 
November to December of 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which denied the benefits 
sought on appeal.  In a May 1995 decision, the Board affirmed 
the RO's denial of the benefits sought on appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in a Memorandum 
Decision issued on April 17, 1997, the Court vacated the 
Board's decision and remanded this case back to the Board.  
The Board then remanded this case to the RO in March 1998 for 
further development, to include a search for medical records 
and a new VA examination.  The case has since been returned 
to the Board.

The claims of entitlement to increased evaluations for 
residuals of shrapnel wounds of the left and right buttocks 
will be addressed in the REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's scar of the left big toe is productive of 
limitation of function that is no more than moderate in 
degree, with symptoms including pain, plantar flexion to 30 
degrees, dorsiflexion to 20 degrees, and normal osseous 
findings upon x-ray.

3.  The amputation of the veteran's right medial fifth finger 
was made at the distal interphalangeal joint and is 
productive of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a shrapnel wound scar of the left big toe have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (1998).

2.  The criteria for a 10 percent evaluation for an 
amputation of the right medial fifth finger at the distal 
interphalangeal joint have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1998).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation have not been met.  38 C.F.R. § 4.31 (1998).


II.  Scar of the left big toe

On the basis of lay affidavits and the results of a February 
1951 VA examination, the Manila VARO granted service 
connection for a scar of the left big toe in a March 1951 
rating decision.  A 10 percent evaluation was assigned, 
effective September 1950.  This evaluation has since remained 
in effect and is at issue in this case.

In an January 1993 statement, Ponciano N. Lloren, M.D., noted 
a scar from the base on the nail of the left big toe and 
coursing medially to the plantar aspect.  The pertinent 
diagnosis was residuals of a shrapnel wound to the left big 
toe.

In an April 1998 statement, Elpidio U. Gacad, M.D., indicated 
that an examination of the left big toe showed an alleged 
residual of a shell fragment wound scar of the left big toe, 
with complaints of pain with use of the joint or ankle 
"which is proximately due to or the result big toe or foot 
injuries."

The veteran underwent a VA examination in June 1998, which 
revealed a four centimeter linear scar over the medial aspect 
of the left big toe.  This scar was noted to be non-tender.  
Range of motion studies of the toe revealed plantar flexion 
to 30 degrees and dorsiflexion to 20 degrees.  X-rays of the 
left foot revealed normal osseous findings.  The pertinent 
diagnosis was a healed gunshot wound of the left big toe.

In this case, the RO has evaluated the veteran's left toe 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998).  Under this section, a 10 
percent evaluation is warranted for a moderate foot injury, 
while a 20 percent evaluation is warranted for a moderately 
severe foot injury.  See also 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (allowing for scars to be evaluated on the basis of 
the limitation of function of the part affected).

As noted above, recent medical findings pertaining to the 
veteran's left toe disorder include pain with use, plantar 
flexion to 30 degrees, dorsiflexion to 20 degrees, and  
normal osseous findings upon x-ray.  These findings suggest a 
disability picture that much more closely resembles the 
criteria for a 10 percent evaluation than that for a 20 
percent evaluation under Diagnostic Code 5284; in essence, 
the veteran's disability has not been shown to be more than 
moderate in degree.  Moreover, the evidence does not show 
painful motion of the left big toe to such an extent as would 
warrant higher evaluation under the criteria of 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996).    

There is also no evidence of unilateral claw foot with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
an ankle to a right angle, shortened plantar fascia, and 
marked tenderness under metatarsal heads (the criteria for a 
20 percent evaluation under Diagnostic Code 5278); or 
moderately severe malunion or nonunion of tarsal or 
metatarsal bones (the criteria for a 20 percent evaluation 
under Diagnostic Code 5283).  Moreover, the Board observes 
that Diagnostic Codes 7803 and 7804, which pertain to 
superficial scars, do not allow for an evaluation in excess 
of 10 percent.  Overall, the evidence of record does not 
indicate that the criteria for an evaluation in excess of 10 
percent for the veteran's left big toe scar have been met.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for that benefit.

III.  Amputation of the right medial fifth finger at the 
distal interphalangeal joint

On the basis of lay affidavits and the results of a February 
1951 VA examination, the Manila VARO granted service 
connection for an amputation of the right (major) fifth 
finger at the distal interphalangeal joint in a March 1951 
rating decision.  A 10 percent evaluation was assigned, 
effective September 1950.  This evaluation has since remained 
in effect and is at issue in this case.

In his January 1993 statement, Dr. Lloren rendered a 
diagnosis of residuals of a shrapnel wound to the right 
(major) medial little finger.

In his April 1998 statement, Dr. Gacad noted that an 
examination revealed an amputation of the right medial little 
finger at the distal interphalangeal joint, with pain 
involving the part affected of the joint of the right hand.  

The veteran's June 1998 VA examination revealed a traumatic 
amputation of the right fifth digit at the distal 
interphalangeal joint level.  Range of motion studies 
revealed motion of the metacarpophalangeal joint from zero to 
90 degrees and motion of the proximal interphalangeal joint 
from zero to 45 degrees.  There was no evidence of tenderness 
or neuroma formation.  

In this case, the RO has evaluated the veteran's right fifth 
finger disability at the noncompensable rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (1998).  Under this section, a 
10 percent evaluation is warranted for amputation of this 
finger without metacarpal resection and at the proximal 
interphalangeal joint or proximal thereto.  A 20 percent 
evaluation is warranted for an amputation with metacarpal 
resection (more than one-half of the bone lost).

The Board observes that the amputation of the veteran's right 
fifth finger was at the distal interphalangeal joint, rather 
than the proximal interphalangeal joint, as would warrant a 
10 percent evaluation under Diagnostic Code 5156.  However, 
the Board has also considered the criteria of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) and notes that Dr. Gacad's April 1998 
statement indicates that there is pain "involving part 
affected of the joint of the right hand."  See DeLuca, 
supra.  In view of this, and resolving all doubt in the 
veteran's favor, the Board finds that a 10 percent evaluation 
is warranted on the basis of painful motion under 38 C.F.R. 
§ 4.45 (1998).  As there is no evidence of an amputation with 
metacarpal resection, the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 5156 have not been 
met.  Rather, a 10 percent evaluation, and no more, is 
warranted for the traumatic amputation of the veteran's right 
fifth finger under Diagnostic Code 5156.


IV.  Consideration under 38 C.F.R. § 3.321(b)(1) (1998)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities discussed above have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 10 percent for a shrapnel wound 
scar of the left big toe is denied.

An evaluation of 10 percent for an amputation of the right 
medial fifth finger at the distal interphalangeal joint is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

In a recent decision, the Court determined that a remand by 
the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders.  See generally 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In this 
regard, the Board observes that the March 1998 remand 
contained instructions to the RO that the veteran should be 
scheduled for an examination to address the nature and 
severity of the veteran's left and right buttock 
disabilities.  Significantly, the Board requested information 
regarding weakened movement of the lower extremities, excess 
fatigability, incoordination, painful motion, pain with use, 
and the presence of flare-ups of pain.  This symptomatology, 
however, was not adequately addressed in the report of the 
veteran's June 1998 VA examination.  The Board also observes 
that the veteran's examiner, while noting that the claims 
file had been reviewed, did not discuss the examination 
findings in conjunction with previous medical evidence of 
record, including statements from Dr. Lloren and Dr. Gacad.  
As such, further development in this regard is warranted 
prior to the Board's adjudication of the veteran's claims for 
increased evaluations for left and right buttock 
disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(the Board may consider only independent medical evidence to 
support its findings and may supplement the record by 
requesting a further medical opinion or ordering a new 
examination in the furtherance of reaching conclusions in a 
given case).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims for higher evaluations for his left and 
right buttock disabilities, this case is REMANDED to the RO 
for the following action:

1.  The RO should ensure that the veteran 
is scheduled for a VA examination, with 
an appropriate examiner, to determine the 
nature and extent of his residuals of 
shrapnel wounds of the left and right 
buttocks.  If possible, the veteran 
should be scheduled for an examination 
with an examiner who has not previously 
examined the veteran.  The claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed, including 
range of motion studies of the lower 
extremities.  The examiner should also 
provide the following information 
regarding each of the following for both 
lower extremities: (1) the degree of pain 
shown upon examination; (2) pain on 
motion; (3) functional loss due to pain; 
(4) muscle weakness; (5) muscle damage; 
(6) injuries to the deeper structures of 
the body part; (7) loss of power; (8) a 
lowered threshold of fatigue, or fatigue-
pain; (9) impairment of coordination; and 
(10) uncertainty of movement.  The 
examination report should clearly reflect 
the extent of, or absence of, each of the 
above-mentioned symptoms.  The examiner 
should also discuss the examination 
findings in conjunction with earlier 
medical findings, notably the statements 
from Dr. Lloren and Dr. Gacad, so as to 
give a complete picture of the extent of 
the veteran's disabilities during the 
pendency of his appeal (e.g., since 
1992).  A complete rationale should be 
given for all opinions and conclusions 
expressed, and the examination report 
should be typed.

2.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If any of the specific 
information requested by the Board is not 
addressed in the examination report, the 
report should be returned to the examiner 
for completion.  See Stegall, supra.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
increased evaluations for residuals of 
shrapnel wounds of the left and right 
buttocks.  If the determination of either 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome warranted in this case.  The appellant has 
the right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
so notified by the RO.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







